Exhibit 10.1

EXECUTION VERSION

CONTINGENT VALUE RIGHTS AGREEMENT,

dated as of August 21, 2018,

by and among

A. SCHULMAN, INC.,

as the Company,

solely with respect to Sections 8.03, 8.05 through 8.12, and 8.14,

LYONDELLBASELL INDUSTRIES N.V.,

as Parent,

Joseph M. Gingo,

John K. Broussard, Jr. and

David Leathers,

as

the initial Committee Members,

and

EQUINITI TRUST COMPANY,

as

Paying Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page     Article I      CONTINGENT VALUE RIGHTS    Section 1.01   CVRs
     1   Section 1.02   No Certificates      1   Section 1.03   Registration by
the Paying Agent      2   Section 1.04   Rights of CVR Holder      3  
Section 1.05   Non-transferability      3   Section 1.06   Ability to Abandon
CVR      3     Article II      CVR COMMITTEE    Section 2.01   Establishment   
  4   Section 2.02   Authority      4   Section 2.03   Actions      6  
Section 2.04   Compensation      6   Section 2.05   Replacement of Committee
Members      7   Section 2.06   Liability; Indemnification      8     Article
III      CERTAIN COVENANTS    Section 3.01   Cooperation      9   Section 3.02  
Powers-of-Attorney      10   Section 3.03   Pursuit of Claims and Support of
Government Actions      10   Section 3.04   Settlements      10   Section 3.05  
Information      10     Article IV      ESCROW ACCOUNT; CONTRIBUTION   
Section 4.01   Escrow Account      11   Section 4.02   Investment      12  
Section 4.03   Claims Expenses      12   Section 4.04   Parent Fee      12  
Section 4.05   Tax Treatment of Escrow      13  

 

i



--------------------------------------------------------------------------------

  Article V      PAYMENT PROCEDURES    Section 5.01   Payment of CVR Payment
Amount      13   Section 5.02   CVR Payment Amount      14   Section 5.03  
Payments on CVRs      15     Article VI      AMENDMENTS; CONSOLIDATION   
Section 6.01   Amendments      16   Section 6.02   Company May Consolidate, etc.
     18     Article VII      PAYING AGENT    Section 7.01   Appointment of
Paying Agent      18   Section 7.02   Certain Rights of the Paying Agent      18
  Section 7.03   Designation; Removal; Successor Paying Agent      19    
Article VIII      MISCELLANEOUS    Section 8.01   Termination      20  
Section 8.02   Certain Definitions      21   Section 8.03   Notices      28  
Section 8.04   Notice to Holders      30   Section 8.05   Assignment      30  
Section 8.06   Interpretation      30   Section 8.07   Severability      31  
Section 8.08   Counterparts      31   Section 8.09   Third-Party Beneficiaries
     31   Section 8.10   Jurisdiction; Venue      32   Section 8.11   Waiver of
Jury Trial      32   Section 8.12   Entire Agreement      32   Section 8.13  
Special Purpose Entity      33   Section 8.14   Parent Obligations      33  

 

ii



--------------------------------------------------------------------------------

Schedules

Schedule 1 – Initial Committee Members

Exhibits

Exhibit A – Compensation for Committee Members

Exhibit B – Replacement of Holder Committee Members

Exhibit C – Compensation for Paying Agent

Exhibit D – Sample Calculations

Exhibit E – Terms of Settlement Agreement

 

iii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

A&M

     2.06(a)  

Acting Holders

     8.02(a)  

Advisors

     2.02(e)  

Affiliate

     8.02(b)  

Agreement

     Preamble  

Assignee

     8.05  

Business Day

     8.02(c)  

Cash Proceeds

     8.02(d)  

Citadel

     2.02(b)  

Citadel Acquisition

     8.02(e)  

Citadel Litigation

     8.02(f)  

Citadel SPA

     8.02(h)  

Claims

     2.02(a)  

Claims Expenses

     8.02(h)  

Claims Proceeds

     8.02(i)  

Code

     3.05(c)  

Committee

     2.01  

Committee Member Objection Certificate

     5.02(d)  

Committee Members

     2.01  

Company

     Preamble  

Company Committee Member

     2.01  

Company Common Stock

     1.03(a)  

Complaints

     8.02(j)  

Customer Claims

     8.02(k)  

CVR

     Recitals  

CVR Government Action Proceeds

     Section 8.02(l)  

CVR Litigation Proceeds

     8.02(n)  

CVR Payment Amount

     8.02(n)  

CVR Payment Date

     8.02(o)  

CVR Register

     1.03(a)  

CVRs

     Recitals  

Determination Date

     5.02(e)  

Determinations

     5.02(d)  

DTC

     8.02(p)  

Due Cause

     8.02(q)  

Earnings

     8.02(r)  

Effective Time

     8.02(s)  

Equitable Lien

     8.02(u)  

Escrow Account

     Recitals  

Escrow Agent

     Recitals  

Escrow Agreement

     Recitals  

Escrow Amount

     4.01(b)  

Escrow Assets

     8.02(t)  

Final CVR Payment Date

     8.02(w)  

Final Determination

     8.02(x)  

Firm

     5.02(d)  

Firm Expenses

     5.02(d)  

Floor Amount

     8.02(y)  

Government Action Proceeds

     8.02(y)  

Government Actions

     2.02(c)  

Governmental Authority

     8.02(z)  

Holder

     8.02(aa)  

Holder Committee Member

     2.01  

Indemnity Escrow Funds

     8.02(cc)  

Independent Committee Member

     2.01  

Initial Escrow Amount

     4.01(b)  

Litigation Materials

     8.02(cc)  

Litigation Proceeds

     8.02(dd)  

Litigation Proceeds Certificate

     5.02(a)  

Losses

     8.02(ee)  

Lucent Acquisition

     8.02(ff)  

Matrixx Litigation

     8.02(gg)  

Merger

     Recitals  

Merger Agreement

     Recitals  

Merger Sub

     Recitals  

Net Tax Benefit

     8.02(ii)  

Net Tax Cost

     8.02(ii)  

Non-Cash Proceeds

     8.02(jj)  

Notice of Agreement

     5.02(b)  

Notice of Objection

     5.02(b)  

Parent

     Preamble  

Parent Fee

     8.02(kk)  

Paying Agent

     7.01  

Paying Agent Agreement

     8.02(ll)  

Permitted Transfer

     1.05  

Person

     8.02(mm)  

Pre-Closing Customer Claims

     4.01(b)  

Pre-Closing Expenses

     4.01(b)  

Pursue

     8.02(nn)  

Pursuit

     2.02(a)  

Realized Non-Cash Proceeds

     8.02(oo)  

Resolution

     5.02(d)  

SPE

     8.13  

Subsidiary

     8.02(pp)  

Support

     2.02(c)  

Surviving Person

     6.02(a)(i)  

Tax

     8.02(qq)  

Termination Date

     8.01  

 

 

iv



--------------------------------------------------------------------------------

CONTINGENT VALUE RIGHTS

AGREEMENT (this “Agreement”), dated as of August 21, 2018, by and among A.
Schulman, Inc., a Delaware corporation (the “Company”), Joseph M. Gingo, John K.
Broussard, Jr. and David Leathers, as the initial Committee Members, and
Equiniti Trust Company, as Paying Agent, and solely with respect to Sections
8.03, 8.05 through 8.12, and 8.14, LyondellBasell Industries N.V., a naamloze
vennootschap (a public limited liability company) formed under the laws of The
Netherlands (“Parent”).

WITNESSETH:

WHEREAS, Parent, LYB Americas Holdco Inc., a Delaware corporation (“Merger
Sub”), and the Company, have entered into an Agreement and Plan of Merger, dated
as of February 15, 2018 (as may be amended and restated from time to time, the
“Merger Agreement”), pursuant to which Merger Sub will merge with and into the
Company (the “Merger”), with the Company surviving the Merger as a Subsidiary of
Parent;

WHEREAS, pursuant to the Merger Agreement, in the Merger, Parent has agreed to
provide to the Company’s stockholders the right to receive contingent cash
payments, subject to the terms and conditions set forth herein (each right, a
“CVR” and collectively, the “CVRs”);

WHEREAS, the Company and the Committee desire the Pursuit of the Claims to be
managed, administered and controlled by the Committee and the Company in
accordance with this Agreement; and

WHEREAS, the Company and the Committee desire JPMorgan Chase Bank, N.A. (the
“Escrow Agent”) to establish an escrow account (the “Escrow Account”) and make
payments as directed by the Committee in accordance with this Agreement and that
certain escrow agreement, dated as of August 20, 2018, by and between the
Company and the Escrow Agent (the “Escrow Agreement”).

NOW, THEREFORE, in consideration of the premises and mutual agreements herein,
the Company, Parent, the initial Committee Members and the Paying Agent hereby
agree as follows:

ARTICLE I

CONTINGENT VALUE RIGHTS

Section 1.01    CVRs. The CVRs represent the rights of Holders to receive
contingent cash payments pursuant to this Agreement.

Section 1.02    No Certificates. The CVRs shall not be evidenced by a
certificate or other instrument.

 

1



--------------------------------------------------------------------------------

Section 1.03    Registration by the Paying Agent.

(a)    The Paying Agent will keep a register (the “CVR Register”) for the
purpose of registering CVRs and Permitted Transfers thereof. The CVR Register
will initially show (i) with respect to holders of the Company’s shares of
common stock, par value $1.00 per share (“Company Common Stock”), who hold such
shares in book-entry form through DTC immediately prior to the Effective Time,
one (1) position for Cede & Co. (as nominee of DTC) representing all such
shares, and (ii) with respect to (A) holders of shares of Company Common Stock
who hold such shares in certificated form immediately prior to the Effective
Time, upon delivery to the Paying Agent by each such holder of the applicable
stock certificates, together with a validly executed letter of transmittal, in
accordance with the Merger Agreement, and holders of shares of Company Common
Stock who hold such shares in book-entry form through the Company immediately
prior to Effective Time, and (B) with respect holders of Company Options,
Company RSUs, Company PSUs or Company Restricted Shares, in each case of clauses
(A) and (B), the applicable number of CVRs to which each such holder is entitled
pursuant to the Merger Agreement (other than, in the case of the foregoing
clauses (i) and (ii)(A), those who have perfected their appraisal rights in
accordance with Section 262 of the General Corporation Law of the State of
Delaware). The Paying Agent will have no responsibility whatsoever directly to
the street name holders with respect to transfers of CVRs. With respect to any
payments to be made under Article V below, the Paying Agent will accomplish the
payment to any former street name holders of shares of Company Common Stock by
sending one (1) lump sum payment to DTC. The Paying Agent will have no
responsibilities whatsoever with regard to the distribution of payments by DTC
to such street name holders.

(b)    Subject to the restrictions on transferability set forth in Section 1.05,
every request made to transfer a CVR must be in writing and accompanied by a
written instrument of transfer in form reasonably satisfactory to the Paying
Agent pursuant to its guidelines, duly executed by the Holder thereof, the
Holder’s attorney duly authorized in writing, the Holder’s personal
representative or the Holder’s survivor, and setting forth in reasonable detail
the circumstances relating to the transfer. Upon receipt of such written notice,
the Paying Agent will, subject to its reasonable determination that the transfer
instrument is in proper form and the transfer otherwise complies with the other
terms and conditions of this Agreement, register the transfer of the CVRs in the
CVR Register. The Company and the Paying Agent may require payment of a sum
sufficient to cover any stamp or other Tax or governmental charge that is
imposed in connection with any such registration of transfer. The Paying Agent
shall have no duty or obligation to take any action under any section of this
Agreement that requires the payment by a Holder of a CVR of applicable Taxes or
charges unless and until the Paying Agent is satisfied that all such Taxes or
charges have been paid. All duly transferred CVRs registered in the CVR Register
will be the valid obligations of the Company and will entitle the transferee to
the same benefits and rights under this Agreement as those held immediately
prior to the transfer by the transferor. No transfer of a CVR will be valid
until registered in the CVR Register in accordance with this Agreement.

(c)    A Holder may make a written request to the Paying Agent to change such
Holder’s address of record on the CVR Register. The written request must be duly
executed by the Holder. Upon receipt of such written request by the Paying
Agent, the Paying Agent shall promptly record the change of address on the CVR
Register. The Paying Agent shall provide a copy of the CVR Register to the
Company upon request.

 

2



--------------------------------------------------------------------------------

Section 1.04    Rights of CVR Holder. Nothing contained in this Agreement shall
be construed as conferring upon any Holder, by virtue of being a Holder of a
CVR, the right to dividends or the right to vote or to consent or to receive
notice as stockholders in respect of the meetings of stockholders or the
election of directors of the Company or any other matter, or any rights of any
kind or nature whatsoever as a stockholder of the Company, either at law or in
equity. The CVRs will not represent any equity or ownership interest in Parent,
any constituent company to the Merger or any of their respective Affiliates. The
rights of a Holder are limited to those expressed in this Agreement.
Notwithstanding anything herein or in the Merger Agreement to the contrary, none
of Parent, the Company or any of their respective Subsidiaries or
Representatives shall have any liability, responsibility or obligation of any
kind to any Holder in their capacity as such on any basis (including in
contract, tort, under federal or state securities law or otherwise) with respect
to, arising out of, or relating to, this Agreement, the CVRs, the Claims and the
Pursuit thereof, the Citadel Acquisition, the Lucent Acquisition or the
Government Actions, except to the extent this Agreement expressly requires the
payment of any CVR Payment Amount to the Holders and except to the extent
otherwise expressly provided for in this Agreement.

Section 1.05    Non-transferability. The CVRs may not be sold, assigned,
transferred, pledged, encumbered or in any other manner transferred or disposed
of, in whole or in part, directly or indirectly, other than through a Permitted
Transfer or pursuant to Section 1.06. Any attempted sale, assignment, transfer,
pledge, encumbrance or disposition of CVRs, in whole or in part, in violation of
this Section 1.05 shall be void ab initio and of no effect. In addition, each
Holder, by virtue of its acceptance of a CVR, shall be deemed to have agreed to
not facilitate or recognize any attempt by any beneficial owner of such CVR,
including any former street holder of Company Common Stock or any broker,
dealer, custodian bank or other nominee of such a street holder to sell, assign,
transfer, pledge, encumber or in any other manner transfer or dispose of, in
whole or in part, directly or indirectly, an interest in such CVR other than
through a Permitted Transfer. A “Permitted Transfer” shall mean (a) a transfer
of a CVR upon death of a Holder by will or intestacy, (b) a transfer by
instrument to an inter vivos or testamentary trust in which the CVR (or any
interest therein) is to be passed to beneficiaries upon the death of the
trustee, (c) a transfer of a CVR pursuant to a court order of a court of
competent jurisdiction (such as in connection with divorce, bankruptcy or
liquidation) or (d) a transfer made by operation of law (such as a merger);
provided that any such transferred CVR shall remain subject to the terms and
conditions of this Agreement, including this Section 1.05.

Section 1.06    Ability to Abandon CVR. A Holder may at any time, at such
Holder’s option, abandon all of such Holder’s remaining rights in a CVR by
transferring such CVR to the Company without consideration therefor. Such Holder
shall notify the Company of such abandonment by providing written notice with
respect thereto, which notice shall include the name of such Holder and the
number of CVRs such Holder is entitled to and abandoning at such time. The
Company shall notify the Paying Agent of such abandonment and provide
instructions regarding the abandoned CVRs. Nothing in this Agreement shall
prohibit the Company or any of its Affiliates from offering to acquire or from
acquiring any CVRs for consideration from the Holders, in private transactions
or otherwise, in its sole discretion. Any CVRs acquired by the

 

3



--------------------------------------------------------------------------------

Company or any of its Affiliates shall be automatically deemed extinguished and
no longer outstanding for purposes of the definition of Acting Holders and
Article VI and Section 8.05 hereunder and any Holder from whom the Company or
any of its Affiliates acquired such CVRs shall have no rights hereunder with
respect to such CVRs.

ARTICLE II

CVR COMMITTEE

Section 2.01    Establishment. Each Holder, by virtue of its acceptance of a
CVR, shall be deemed to have consented and agreed to (i) the establishment of a
CVR Committee (the “Committee”), consisting of three (3) members (“Committee
Members”) and having the powers, authority and rights set forth in this
Agreement, (ii) the appointment of Joseph M. Gingo as the initial Committee
Member selected by the Company prior to the Effective Time on behalf of the
Holders (the initial “Holder Committee Member”), (iii) the appointment of John
K. Broussard, Jr. as the initial Committee Member appointed by the Company (the
initial “Company Committee Member”), (iv) the appointment of David Leathers to
the Committee, such individual jointly selected by Parent and the Company prior
to the Effective Time (the initial “Independent Committee Member”), and (v) the
appointment of any successor Committee Member pursuant to Section 2.05.

Section 2.02    Authority.

(a)    The Committee shall have full power and authority, and shall use
commercially reasonable efforts, to prosecute, appeal, negotiate, resolve,
settle, compromise or otherwise pursue or defend any Claims (as defined below),
in whole or in part, on behalf and in the name of the Company, in accordance
with the provisions of this Agreement, including by litigation in trial or
appellate courts, arbitration, alternative dispute resolution, negotiation,
settlement or compromise (collectively, the “Pursuit” of Claims) and, without
limiting the generality of the foregoing, the Committee shall have full power
and authority to (i) initiate or defend any claims (including determining the
timing thereof and the strategy therefor), in each case, arising out of or in
connection with the Citadel Acquisition or the Lucent Acquisition against any
Person, including claims relating to (A) any potentially available insurance
proceeds for such transactions or litigation or (B) any funds recovered or
obtained by a Governmental Authority that may be available as restitution,
disgorgement or compensation with respect to the Citadel Acquisition or the
Lucent Acquisition (any such claims, the “Claims”), (ii) direct and supervise
all matters involving litigation of any Claims (including trial strategy and
planning, appellate strategy and settlement strategy), (iii) appear before and
conduct affairs with arbitrators, mediators and other such professionals on
behalf and in the name of the Company necessary or appropriate to enable the
Committee to Pursue any Claims, (iv) appear in court and file pleadings and
execute any documents on behalf and in the name of the Company necessary or
appropriate to enable the Committee to Pursue any Claims and (v) agree to the
settlement or compromise of any Claim, subject to the consent right set forth in
Section 3.04. Each Committee Member acknowledges that the Company has negotiated
material terms of a settlement agreement with the defendants in the Citadel
Litigation, which terms are set forth in Exhibit E hereto, and the Committee
Members shall work to finalize a settlement containing such material terms,
subject to acting reasonably to finalize the settlement agreement relating
thereto; provided that the Committee may modify or supplement any of the terms
of such settlement agreement if the Committee reasonably determines that it is
in the best interests of the Holders.

 

4



--------------------------------------------------------------------------------

(b)    The Committee shall have reasonable access to, and control over, the
attorney-client privilege or attorney work-product doctrine that belongs to the
Company, HGGC Plastics Holdings, Inc. (“Citadel”), The Matrixx Group,
Incorporated, LPI Holding Company or Lucent Polymers, Inc. to the extent
necessary to carry out any of the Committee’s duties or obligations.

(c)    The Committee shall have full power and authority to support, participate
in, cooperate with, seek recourse, restitution or disgorgement in respect of
(collectively, “Support”) all matters involving and in connection with any
investigation by, or action initiated by, any Governmental Authority arising out
of, relating to or in connection with the Citadel Acquisition or the Lucent
Acquisition (collectively, the “Government Actions”).

(d)    The Committee shall have full power and authority to withdraw all or part
of any Claims and shall terminate the Pursuit thereof at any time after the
aggregate amount of unpaid Claims Expenses (as defined below) exceeds the amount
remaining in the Escrow Account or if the Committee reasonably determines that
the aggregate amount of unpaid Claims Expenses together with the Claims Expenses
reasonably expected to be incurred are reasonably likely to exceed the amount
remaining in the Escrow Account and the Litigation Proceeds and Government
Action Proceeds reasonably likely to still be collected. The Committee shall
consider in good faith any request by any Committee Member to take action
pursuant to this Section 2.02(d).

(e)    The Committee shall have full power and authority to retain advisors,
including counsel, accountants, financial advisors, experts, consultants,
investigators and other agents (collectively, “Advisors”), in connection with
the Pursuit of Claims, the Support of Government Actions or the withdrawal or
termination thereof and to advise the Committee Members with respect to the
rights and obligations of the parties under this Agreement, including such power
and authority to (i) direct and supervise all such Advisors and (ii) determine
the amount and method of compensation to be paid to such Advisors (including the
settlement of any disputes regarding such compensation).

(f)    The Committee shall have full power and authority to take such action as
reasonably necessary or appropriate to enforce the obligations of Parent (under
Section 8.14) and of the Company under this Agreement, including the right to an
injunction or injunctions to prevent breaches or threatened breaches of this
Agreement and to enforce specifically the performance of the terms and
provisions of this Agreement. If a court of competent jurisdiction renders a
final non-appealable judgment against Parent or the Company in respect of any
suit brought by the Committee to enforce the obligations of Parent or the
Company under this Agreement, then Parent or the Company, as applicable, agrees
to pay all legal fees and expenses that the Committee may reasonably incur
(which may include any reasonable contingency fees) as a result of any
litigation commenced by the Committee regarding the validity or enforceability
of, or liability under, any provision of this Agreement binding upon Parent or
the Company. Notwithstanding any other provision in this Agreement, legal fees
and expenses paid by Parent or the Company pursuant to this Section 2.02(f)
shall not be considered Claims Expenses for purposes of this Agreement.

 

5



--------------------------------------------------------------------------------

(g)    The Committee shall use reasonable best efforts, including consulting
with its Tax advisors, to (i) structure the settlement or other disposition of
any Claim in a tax-efficient manner that minimizes the Net Tax Cost associated
with the receipt of Litigation Proceeds or Government Action Proceeds, as
applicable, and (ii) treat the payment of any CVR Payment Amount as not subject
to any deduction or withholding (including by taking such position in any
relevant tax proceeding), unless withholding is otherwise required pursuant to a
Final Determination or a change in applicable Tax Law after the date hereof. To
the extent permitted by applicable law, (A) the Company shall, and shall cause
any of its Affiliates to, report, for purposes of any Tax return, the receipt of
Litigation Proceeds or Government Action Proceeds as a tax-free adjustment to
the purchase price of the LPI Holding Company shares or Citadel shares, as
applicable, and (B) the Company shall not take any position inconsistent with
the reporting described in clause (A) of this sentence for any applicable Tax
purposes. For the avoidance of doubt, any disputes as to whether the receipt of
Litigation Proceeds or Government Action Proceeds, as applicable, are properly
treated as a tax-free adjustment to the purchase price of the LPI Holding
Company shares or Citadel shares, as applicable, shall be resolved by the Firm
in accordance with the procedures set forth in Section 5.02(d).

Section 2.03    Actions. Except as otherwise provided herein, the Committee may
act only with the concurrence of a majority of the Committee Members; provided,
however, that the Committee may, by resolution adopted by a majority of the
Committee Members, designate a Chairman or other Committee Member to act as the
administrative Committee Member and delegate to the Chairman or such other
Committee Member such authority as the Committee may determine; provided,
further, that, notwithstanding anything to the contrary herein, the Committee
may not take any of the following actions without the prior approval of the
Company Committee Member (not to be unreasonably withheld, conditioned or
delayed with respect to clause (c) below): (a) incurring any Claims Expenses in
excess of the value of the assets deposited in the Escrow Account; (b) in the
event of an assignment of Claims to an SPE as potentially contemplated in
Section 8.13, initiating or pursuing any such Claims in the name of the Company;
and (c) taking any action that would reasonably be expected to adversely impact
the business, reputation or commercial relationships of the Company, Parent or
their respective Affiliates in any material way; provided that this limitation
does not apply to arguments that (i) have already been made to the court in
prior pleadings, submissions or hearings in the Citadel Litigation or Matrixx
Litigation, or (ii) relate to legacy Lucent products or the pre-acquisition
business or conduct of Citadel or Lucent. For the avoidance of doubt, nothing in
this Section 2.03 prevents the Committee from determining to terminate this
Agreement pursuant to Section 8.01 or taking any other action that it is
expressly permitted to take pursuant to this Agreement.

Section 2.04    Compensation. Each Holder Committee Member and Independent
Committee Member shall be entitled to compensation for service as a Committee
Member as set forth in Exhibit A hereto.

 

6



--------------------------------------------------------------------------------

Section 2.05    Replacement of Committee Members.

(a)    Each Committee Member may resign at any time by giving written notice
thereof to the Company specifying a date when such resignation will take effect,
which notice will be sent at least sixty (60) days prior to the date so
specified.

(b)    The Company has the right to remove the Company Committee Member at any
time by a board resolution specifying a date when such removal will take effect.
Acting Holders have the right to remove the Holder Committee Member at any time
for Due Cause by written consent or board resolution, as applicable, specifying
a date when such removal will take effect. Notice of such removal will be given
by the Company to the Company Committee Member or the Holder Committee Member.
The Holder Committee Member and the Company Committee Member, acting together,
shall have the right to remove the Independent Committee Member at any time by
providing written notice to the Independent Committee Member and specifying a
date when such removal will take effect.

(c)    If the Company Committee Member shall resign, be removed or become
incapable of acting, the Company shall promptly appoint a qualified successor
Company Committee Member, which may be an officer of the Company or Parent;
provided, however, that if a successor Company Committee Member is not appointed
by the Company, the vacated Company Committee Member position shall remain
vacant until such time as the Company appoints a successor Company Committee
Member to such position. If the Holder Committee Member shall resign, be
removed, or become incapable of acting, a successor Holder Committee Member
shall be appointed in accordance with Exhibit B hereto. If the Independent
Committee Member shall resign, be removed, or become incapable of acting, his or
her successor shall be appointed by the current Committee Members within thirty
(30) days of such resignation, removal or incapacitation. If, within sixty
(60) days after such resignation, removal or incapacitation, a successor
Independent Committee Member shall not have been appointed, any Holder may, on
behalf of himself, herself or itself and all others similarly situated, petition
any court of competent jurisdiction for the appointment of a successor
Independent Committee Member. The successor Committee Member so appointed shall
under the provisions of this Section 2.05(c), forthwith upon his or her
acceptance of such appointment in accordance with this Section 2.05(c), become a
successor Committee Member.

(d)    Every successor appointed under this Section 2.05 shall execute,
acknowledge and deliver to the Company and the Paying Agent an instrument
accepting such appointment and a joinder to this Agreement, and thereupon such
successor shall be vested with the same powers, rights, duties and
responsibilities as if he or she had been originally named as the Committee
Member such successor is succeeding without further act or deed.

(e)    Any Committee Member may also be a Holder or an officer, director,
employee or Affiliate of a Holder and in such case will continue to have all the
rights of a Holder to the same extent as if he or she were not a Committee
Member.

(f)    The Company will give notice of each resignation and each removal of a
Committee Member and each appointment of a successor Committee Member by mailing
written notice of such event by first-class mail to the Holders as their names
and addresses appear in the

 

7



--------------------------------------------------------------------------------

CVR Register. Each notice will include the name and corporate mailing address of
the successor Committee Member. If the Company fails to send such notice within
ten (10) days after acceptance of appointment by a successor Committee Member in
accordance with Section 2.05(d), the successor Committee Member will cause the
notice to be mailed at the expense of the Company.

Section 2.06    Liability; Indemnification.

(a)    Each Committee Member undertakes to perform only such duties as are
specifically set forth in this Agreement and no implied covenants or obligations
shall be read into this Agreement against any Committee Member. No Committee
Member nor, solely with respect to David Leather’s conduct hereunder, and only
for so long as David Leathers serves as a Committee Member, his employer Alvarez
and Marsal Disputes and Investigations, LLC (“A&M”), shall be liable,
responsible or accountable in damages or otherwise for any Loss (including
Losses that are costs and expenses of defense of claims, as incurred) incurred
by reason of having been a Committee Member or resulting from the administration
of any Claims or the Escrow Account, Support of any Government Action or any
decision, action or failure to act, except to the extent that any such Loss
shall have been caused by the bad faith, gross negligence or willful misconduct
of such Committee Member. Each Holder, by virtue of its acceptance of a CVR,
shall be deemed to have consented and agreed to release and forever discharge
each Committee Member from and against any and all liabilities, responsibilities
and claims for damages or otherwise for any Loss incurred by reason of having
been a Committee Member or resulting from administration of any Claims or the
Escrow Account or any decision, action or failure to act, except to the extent
that any such Loss shall have been caused by the bad faith, gross negligence or
willful misconduct of such Committee Member.

(b)    The Company shall indemnify and hold harmless, and provide customary
insurance to, each Committee Member and, solely with respect to David Leathers’
conduct hereunder, and only for so long as David Leathers serves as a Committee
Member, his employer A&M, against any Loss incurred by reason of having been a
Committee Member or resulting from the administration of any Claims or the
Escrow Account, Support of any Government Action or any decision, action or
failure to act, except to the extent of such Committee Member’s willful
misconduct, bad faith or gross negligence. The parties acknowledge that the
initial insurance policy being entered into at the time of execution of this
Agreement contains customary terms. The Company shall advance payments in
connection with its indemnification obligations under this Section 2.06(b) upon
request of any Committee Member; provided that such Committee Member shall have
delivered to the Company a written undertaking to repay any amount advanced to
the extent that such Loss was the result of the bad faith, gross negligence or
willful misconduct of such Committee Member. The rights of each Committee Member
under this Section 2.06(b) are in addition to, and not in substitution for, any
other rights to which such Committee Member may be entitled, whether pursuant to
law, contract or otherwise. These rights are intended to benefit, and shall be
enforceable by, each Committee Member. The obligations of the Company under this
Section 2.06(b) shall not be terminated or modified in such a manner as to
adversely affect the rights of any Committee Member without the consent of such
Committee Member and shall survive the termination of this Agreement and the
removal or resignation of any Committee Member.

 

8



--------------------------------------------------------------------------------

ARTICLE III

CERTAIN COVENANTS

Section 3.01    Cooperation. (a) The Company shall use commercially reasonable
efforts to (i) provide the Committee and its Advisors with access reasonably
necessary to Pursue the Claims and to Support the Government Actions, at normal
business hours and upon reasonable notice, to the Company’s books and records
(including electronic and archived documents and Litigation Materials) and the
Company’s facilities and to current employees and Advisors of the Company and
its Subsidiaries, including in connection with testimony in litigation and
factual investigation, and (ii) generally provide support, and make its and its
Subsidiaries’ employees and Advisors reasonably available to provide assistance
and expertise at such times and in such places as reasonably necessary, to
Pursue the Claims and Support the Government Actions; provided that, in the case
of each of clauses (i) and (ii) above, (A) the Company only shall be required to
provide such access and make its and its Subsidiaries’ employees and Advisors
available to the extent and in such manner as does not unreasonably interfere
with the ongoing operations of the Company and its Subsidiaries, and (B) the
Company may withhold access from the Committee to the extent that the Company is
aware that (x) the Company or any of its Subsidiaries is subject to the terms of
a confidentiality agreement with a third party or another contract that
restricts such access (provided that the Company shall use its commercially
reasonable efforts to obtain the required consent of such third party to provide
such access), (y) providing such access would result in a loss of
attorney-client or other legal privilege (provided that the Company shall use
its commercially reasonable efforts to allow such access (or access to a portion
thereof) in a manner that does not result in a loss of such privilege), or
(z) providing such access would violate any applicable Law (provided that the
Company shall use its commercially reasonable efforts to provide such access in
a manner that does not violate such applicable Law). The Company shall cooperate
and render assistance in obtaining such access as reasonably necessary to Pursue
the Claims and Support the Government Actions to former employees and Advisors
of the Company and its Subsidiaries, including in connection with testimony in
litigation and factual investigation; provided that (I) the Company only shall
be required to provide such cooperation and assistance to the extent and in such
manner as does not unreasonably interfere with the ongoing operations of the
Company and its Subsidiaries, and (II) the Company shall have no obligation to
cooperate or render such assistance to the extent that the Company reasonably
believes (1) the Company or any of its Subsidiaries is subject to the terms of a
confidentiality agreement with a third party or another contract that restricts
such cooperation or assistance (provided that the Company shall use its
commercially reasonable efforts to obtain the required consent of such third
party to provide such cooperation or assistance), (2) providing such cooperation
or assistance would result in a loss of attorney-client or other legal privilege
(provided that the Company shall use its commercially reasonable efforts to
provide such cooperation or assistance (or as much of it as possible) in a
manner that does not result in a loss of such privilege), or (3) providing such
cooperation or assistance would violate any applicable Law (provided that the
Company shall use its commercially reasonable efforts to provide such
cooperation or assistance in a manner that does not violate such applicable
Law). Reasonable out-of-pocket expenses incurred by current or former employees
or Advisors of the Company or its Subsidiaries (but in no event any compensation
expenses of current employees of the Company or its Subsidiaries) in connection
with the Committee’s access to them shall be reimbursed as Claims Expenses.
Notwithstanding the foregoing, the Company shall use commercially reasonable
efforts to make any employee or other person under its control available to
testify at a trial or evidentiary hearing at the request of the Committee.

 

9



--------------------------------------------------------------------------------

(b)    The Company shall (i) maintain in place any litigation document retention
policies that exist as of the Effective Time and (ii) implement and maintain new
litigation document retention policies as are reasonably necessary to Pursue the
Claims or Support the Government Actions; provided that in the case of
implementing and maintaining any such new policies, they shall not unreasonably
interfere with the ongoing operations of the Company and its Subsidiaries.

Section 3.02     Powers-of-Attorney. The Company shall execute and deliver to
the Committee a power-of-attorney in form reasonably satisfactory to the
Committee to enable the Committee to file pleadings and execute any documents on
behalf of the Company necessary or appropriate to enable the Committee to
prosecute any Claim and to settle or compromise any Claim Pursued by the
Committee in accordance with this Agreement, in each case, in the name of the
Company.

Section 3.03    Pursuit of Claims and Support of Government Actions. The Company
and its Affiliates shall not disclose any non-public information with respect to
any Claims or Government Actions to any third parties except (i) to the
Committee and its Advisors, (ii) to Advisors of the Company and its Affiliates
who are advised of the confidential nature of such information and the
restrictions set forth in this Section 3.03 in respect of such non-public
information, (iii) to the extent such disclosure is required by, or pursuant to
an agreement with, any Governmental Authority or applicable Law or (iv) to the
extent such information becomes part of the public domain without breach of this
Section 3.03 by the Company or any of its Affiliates.

Section 3.04    Settlements. No settlement or compromise of any Claim Pursued by
the Committee shall require any consent or action by the Company, Parent or
their respective Affiliates, unless such settlement or compromise would
(i) require the payment by the Company of any amount in cash in excess of the
remaining amount in the Escrow Account (provided that in the event a settlement
requires cash payments by the Company and there are sufficient funds in the
Escrow Account, such amounts shall promptly be paid to the Company from the
Escrow Account), (ii) create a material ongoing obligation of the Company,
Parent or their respective Affiliates (other than execution of a customary
release), or (iii) include a materially adverse admission of fact regarding the
Company and its Affiliates (outside of any admissions included as of the date
hereof in the court proceedings or pleadings relating to the Citadel Litigation
or the Matrixx Litigation). If the consent of the Company shall be so required,
such consent, including any release by the Company or its Affiliates as may be
required by the other party to such settlement or compromise in connection with
such settlement or compromise, shall not be unreasonably withheld, delayed or
conditioned.

Section 3.05    Information.

(a)    Until all of the Claims and Government Actions have been completed,
cancelled, settled or are final and not subject to further judicial review (by
appeal or otherwise), the Company shall receive, by the last Business Day of
each fiscal quarter of the Company

 

10



--------------------------------------------------------------------------------

(unless significant activity, in the reasonable judgment of the Committee,
occurs during such quarter, in which case monthly reports shall be provided
during such time), a report from the Committee describing the status of the
Claims, which report shall describe, in summary fashion, the total Claims
Expenses incurred through the date of such report, the status of all pending
court proceedings related to the Claims, whether any new claims or proceedings
have been brought by Committee related to the Claims, the status of any
counterclaims brought by the defendants related to the Claims, the status of any
settlement negotiations among the Committee and the defendants with respect to
the Claims, and any material updates with respect to the Government Actions, to
the extent then known.

(b)    The Company shall promptly notify the Committee of any information,
documentation, or updates (unless immaterial) that it and/or any of its
Affiliates receives or is made aware of in respect of the Claims or Government
Actions; provided that the Committee has not also received, or been made aware
of, such information, documentation or updates.

(c)    The Committee shall promptly provide the Company with information to the
extent reasonably requested in connection with reports, forms, notifications,
applications, Tax returns and other documents to be filed with the Internal
Revenue Service or other applicable foreign, federal and state governmental
agencies in order to comply with the Internal Revenue Code of 1986, as amended
(the “Code”), or any state, local or foreign Tax law.

(d)    The Committee shall promptly notify the Company of any material change in
the Pursuit of Claims or in the status of any Government Action, to the extent
then known.

ARTICLE IV

ESCROW ACCOUNT; CONTRIBUTION

Section 4.01    Escrow Account.

(a)    Substantially simultaneously with the execution and delivery of this
Agreement, the Escrow Agent shall establish the Escrow Account to hold all funds
accepted or held by the Escrow Agent pursuant to the Escrow Agreement. The
Company shall ensure (by giving appropriate instructions to the Escrow Agent)
that no funds shall be released from the Escrow Account, except in accordance
with this Agreement and the Escrow Agreement. Notwithstanding anything herein to
the contrary, (i) except for the contribution of the Initial Escrow Amount
pursuant to Section 4.01(b), and the contribution of CVR Litigation Proceeds and
CVR Government Action Proceeds pursuant to Section 4.01(c), the Company shall
have no obligation under this Agreement or the Escrow Agreement to make any
other payment to the Escrow Account, and (ii) the Company shall have no
obligation under this Agreement or the Escrow Agreement to (A) make any payment
to any CVR Holder or (B) incur any expenses payable to third parties that are
not reimbursable Claims Expenses pursuant to this Agreement.

(b)    Substantially simultaneously with the execution and delivery of this
Agreement and the Escrow Agreement, the Company shall deliver, or cause to be
delivered, to the Escrow Agent for deposit into the Escrow Account, an amount in
cash equal to (i) $15 million minus (ii) the Pre-Closing Expenses (as defined
below) minus (iii) Pre-Closing Customer

 

11



--------------------------------------------------------------------------------

Claims (as defined below) plus (iv) the amount of any CVR Litigation Proceeds
and CVR Government Action Proceeds received after the date of the Merger
Agreement and before the date hereof (the “Escrow Amount”). The amount equal to
(i) $15 million minus (ii) the Claims Expenses paid by the Company after the
date of the Merger Agreement and before the date hereof (the “Pre-Closing
Expenses”) minus (iii) any Customer Claims (as defined below) paid after the
date of the Merger Agreement and before the date hereof (the “Pre-Closing
Customer Claims”) shall be referred to as the “Initial Escrow Amount”.

(c)    Promptly upon (and in no event later than five (5) Business Days after)
each receipt thereof, the Company shall deliver, or cause to be delivered, an
amount in cash equal to the CVR Litigation Proceeds or the CVR Government Action
Proceeds, as applicable, into the Escrow Account; provided that Litigation
Proceeds that are not CVR Litigation Proceeds and Government Action Proceeds
that are not CVR Government Action Proceeds shall be retained by the Company and
the CVR Holders shall not have any rights with respect to such retained
proceeds.

Section 4.02    Investment. If at any time the Committee deems it necessary that
some or all of the investments constituting Escrow Assets or Earnings be
redeemed or sold in order to raise cash proceeds necessary to comply with the
provisions of this Agreement or the Escrow Agreement, as applicable, the
Committee shall direct the Company, in writing, to direct the Escrow Agent to
effect such redemption or sale, in such manner and at such time as the Committee
directs.

Section 4.03    Claims Expenses. All Claims Expenses and Customer Claims, any
payments due to the Company with respect to the Net Tax Cost arising from the
receipt of the CVR Litigation Proceeds and/or the CVR Government Action Proceeds
(with any Net Tax Benefit computed (i) only taking into account amounts that are
deductible by the Company or any of its Affiliates in the taxable year that the
CVR Litigation Proceeds and/or the CVR Government Action Proceeds are received
or any preceding taxable year and (ii) without duplication for any Net Tax
Benefits previously taken into account in determining the Net Tax Cost arising
from the receipt of any other CVR Litigation Proceeds and/or CVR Government
Action Proceeds) and any other amount payable to the Company hereunder shall be
paid out from the Escrow Assets promptly, but no later than thirty (30) days,
after submission of a reasonably detailed invoice, together with reasonable
supporting documentation, to each of the Committee Members (assuming there are
no reasonable objections from a majority of the Committee Members). The
Committee Members shall confirm in writing that a majority of them have no
reasonable objections (or provide any such objections) within fifteen (15) days
of receipt. If there is no such reasonable objection, the Company shall instruct
the Escrow Agent to cause the amounts described in the foregoing sentence to be
paid by wire transfer to an account designated by the Company.

Section 4.04    Parent Fee. The Parent Fee shall be paid out from the Escrow
Assets promptly, but no later than thirty (30) days, after submission of a
reasonably detailed invoice to each of the Committee Members (assuming there are
no reasonable objections from a majority of the Committee Members). The
Committee Members shall confirm in writing that a majority of them have no
reasonable objections (or provide any such objections) within fifteen (15) days
of receipt. If there is no such reasonable objection, the Company shall instruct
the Escrow Agent to cause the amounts described in the foregoing sentence to be
paid by wire transfer to an account designated by the Company.

 

12



--------------------------------------------------------------------------------

Section 4.05    Tax Treatment of Escrow. The Company shall be treated as the
owner of the Escrow Account for applicable Tax purposes.

ARTICLE V

PAYMENT PROCEDURES

Section 5.01    Payment of CVR Payment Amount.

(a)    On each CVR Payment Date, the applicable CVR Payment Amount shall be paid
to the CVR Holders and the CVR Holders shall be entitled to receive their pro
rata share of the CVR Payment Amount; provided that payments shall be made to
the CVR Holders only after any amounts payable from the Escrow Account that are
due to the Company under this Agreement (including, without limitation,
Section 4.03) have first been paid to the Company; provided, further, that,
except as expressly provided in the definition of CVR Payment Date, prior to the
Final CVR Payment Date no payments shall be made to the CVR Holders unless an
amount that is equal or greater than the Floor Amount is retained in the Escrow
Account. The Paying Agent shall pay the applicable CVR Payment Amount to each
Holder (i) by check mailed to the address of such Holder as reflected on the CVR
Register as of the close of business on the last Business Day prior to such CVR
Payment Date or (ii) if such Holder is due a CVR Payment Amount in excess of
$1,000,000 and has provided the Paying Agent with wire transfer instructions in
writing, by wire transfer of immediately available funds to the account
specified in such instructions. In the case of CVRs to be issued upon conversion
of Company Convertible Special Stock outstanding on the relevant CVR Payment
Date, the CVR Payment Amount in respect of such CVRs shall remain in the Escrow
Account and be paid out following the conversion of such Company Convertible
Special Stock. If the total CVR Payment Amount to be distributed to the CVR
Holders pursuant to this Section 5.01 exceeds the value of the assets deposited
in the Escrow Account as of the applicable CVR Payment Date, the CVR Payment
Amount shall be equal to the value of the assets deposited in the Escrow
Account; provided that, notwithstanding anything herein to the contrary, in no
event shall any CVR Holder have any right to any assets of the Company or any of
its Affiliates other than the Escrow Assets. Any Escrow Assets that remain
undistributed to the CVR Holders one (1) year after the Final CVR Payment Date
shall be delivered to the Company and the Company shall be permitted to direct
the Escrow Agent to deliver such Escrow Assets to the Company, and upon demand,
any CVR Holders who have not theretofore received cash in exchange for such CVRs
shall thereafter look only to the Company for payment of their claim therefor.
Notwithstanding any other provisions of this Agreement, any Escrow Assets that
remain unclaimed immediately prior to such time as such amounts would otherwise
escheat to, or become property of, any governmental entity shall, to the extent
permitted by applicable Law, become the property of the Company free and clear
of any claims or interest of any Person previously entitled thereto. Thereafter,
the Company shall be responsible for compliance with unclaimed property
obligations.

 

13



--------------------------------------------------------------------------------

(b)    For the avoidance of doubt, in accordance with the definition of CVR
Payment Amount, 85% of the resulting amount of (A) Litigation Proceeds plus
Government Action Proceeds less (B) the deductions set forth in clauses
(ii) through (vi) of such definition shall be for the benefit of the CVR
Holders, and 15% of such resulting amount shall be for the benefit of the
Company (except with respect to the first $38.5 million in Litigation Proceeds
and Government Action Proceeds, which, less the Claims Expenses and Customer
Claims, will be 100% for the benefit of the CVR Holders). The CVR Payment Amount
is intended to be paid (x) within five (5) business days following the date of
receipt of all or any portion of the Equitable Lien or the Indemnity Escrow Fund
(unless such amount was received prior to the date hereof, in which case payment
shall be made within five (5) business days of the date hereof), (y) within five
(5) business days following the Determination Date (defined below) relating to
each time the aggregate amount of CVR Litigation Proceeds plus CVR Government
Action Proceeds (including any received after the date of the Merger Agreement
and prior to the date hereof) minus the Floor Amount equals at least $30 million
(in accordance with the definition of CVR Payment Date) and (z) to the extent
any funds remain in the Escrow Account, on the Final CVR Payment Date. Sample
calculations of CVR Payment Amounts, with assumptions regarding payment timing,
are set forth in Exhibit D hereto.

Section 5.02    CVR Payment Amount.

(a)    As promptly as practicable, but no later than sixty (60) days (i)
following each receipt by the Company or its affiliates of at least $30 million
in CVR Litigation Proceeds or CVR Government Action Proceeds and (ii) prior to
the date set forth in Final CVR Payment Date, the Company shall deliver to the
Committee a certificate (the “Litigation Proceeds Certificate”) setting forth in
reasonable detail (A) the amount of any Cash Proceeds received by the Company or
its Affiliates, if any, (B) a description in reasonable detail of Non-Cash
Proceeds received by the Company or its Affiliates, if any, (C) the fair market
value of any Non-Cash Proceeds and the methodology used, and calculations made,
to determine such fair market value, (D) an itemized list in reasonable detail
of the Claims Expenses, Customer Claims, Parent Fee and Firm Expenses, (E) a
calculation of the Net Tax Cost, (F) a calculation of the CVR Payment Amount,
and (G) any assumptions underlying the determination of any item used in making
such calculations. The Company shall deliver to the Committee any financial or
other documentation reasonably necessary to sufficiently support such
calculations, the Claims Expenses, Customer Claims, Parent Fee and Firm
Expenses.

(b)    Within thirty (30) days of delivery of the Litigation Proceeds
Certificate, the Holder Committee Member or the Independent Committee Member
shall give written notice to the Company and each other Committee Member
specifying whether he or she agrees with or objects to (a “Notice of Agreement”
and a “Notice of Objection,” respectively) the Litigation Proceeds Certificate
and the CVR Payment Amount calculation.

(c)    If the Holder Committee Member or the Independent Committee Member does
not deliver a Notice of Agreement or a Notice of Objection with respect to the
Litigation Proceeds Certificate within the thirty-day (30-day) period described
above, such Committee Member shall be deemed to have delivered a Notice of
Agreement with respect to the Litigation Proceeds Certificate, and the CVR
Payment Amount set forth in the Litigation Proceeds Certificate shall be deemed
final.

 

14



--------------------------------------------------------------------------------

(d)    If the Holder Committee Member or the Independent Committee Member
delivers a Notice of Objection, such Holder Committee Member or Independent
Committee Member shall as promptly as practicable following delivery of such
Notice of Objection deliver to the Company a certificate (a “Committee Member
Objection Certificate”) setting forth in reasonable detail each of the
objections to the calculations, valuations, methodologies, lists, computations,
assumptions and other information, including the fair market value of any
Non-Cash Proceeds (collectively, the “Determinations”), that such Committee
Member has to the applicable Litigation Proceeds Certificate. The Committee
Members shall try to resolve any objections among themselves within thirty
(30) days following receipt of a Committee Member Objection Certificate. If they
are unable to resolve such objection, the Committee Members shall submit the
portions of the Determinations set forth in the Litigation Proceeds Certificate
that are in dispute to an independent public accounting firm of national
standing that shall have expertise in the valuation of assets and properties and
U.S. federal income taxation (if the dispute relates to the calculation of the
Net Tax Cost) (the “Firm”). The Firm shall be instructed to determine whether
the Determinations set forth in the Litigation Proceeds Certificate that are in
dispute are correct in all material respects (the “Resolution”). If the Firm
determines that such Determinations are correct, the CVR Payment Amount shall be
as set forth in the Litigation Proceeds Certificate, and such Holder Committee
Member or Independent Committee Member shall be deemed to have delivered a
Notice of Agreement with respect to such Litigation Proceeds Certificate. If the
Firm determines that any of the Determinations set forth in the Litigation
Proceeds Certificate are incorrect in any respect (whether or not material), the
Firm’s resulting calculation of the CVR Payment Amount shall be binding on all
parties hereto. All costs and expenses billed by the Firm in connection with the
performance of its duties described herein (“Firm Expenses”) shall be paid from
the Escrow Account, unless the Company’s determination of the CVR Payment Amount
is less than 85% of the CVR Payment Amount determined by the Firm, in which case
the Company shall pay 100% of the Firm Expenses and such amount shall not be
considered a Claims Expense.

(e)    The date on which the amount of the CVR Payment Amount is finally
determined pursuant to this Section 5.02 is referred to as the “Determination
Date.”

Section 5.03    Payments on CVRs.

(a)    The determination by the Company and the Committee of any CVR Payment
Amount pursuant to the procedures set forth in Section 5.02, absent a
mathematical error, shall be final and binding on the Company and each Holder.
Upon such determination, the Company shall provide the Escrow Agent instructions
in accordance with the Escrow Agreement to transfer funds to the Paying Agent to
enable the Paying Agent to pay out the applicable CVR Payment Amount; provided
that, with respect to CVRs granted in respect of Company Options, Company RSUs,
Company PSUs or Company Restricted Shares, the Company shall provide the Escrow
Agent instructions in accordance with the Escrow Agreement to transfer funds to
the Company to enable the Company to pay out the applicable portion of the CVR
Payment Amount to the holders of such CVRs through the payroll of the Company.
The Company shall not provide any instructions to the Escrow Agent without first
following the procedures for approval of the Committee Members set forth in this
Agreement (including Sections 4.03, 4.04, 5.01 and 5.02). With respect to
matters that are not addressed by this Agreement that will involve payment from
the Escrow Account, the Company shall act only after providing written notice to

 

15



--------------------------------------------------------------------------------

each of the Committee Members, and obtaining the written consent of a majority
of the Committee Members. For the avoidance of doubt, the Company shall only
provide instructions to the Escrow Agent that are in accordance with any final
determination of payments made by the CVR Committee in accordance with this
Agreement.

(b)    Except in the specific cases specified in this Agreement, no interest
shall accrue on any amounts payable on the CVRs to any Holder.

(c)    The Paying Agent shall deduct and withhold, or cause to be deducted or
withheld, from any amount payable pursuant to this Agreement, such amounts as it
is required to deduct and withhold with respect to the making of such payment
under the Code, or any provision of state, local or foreign Tax Law; provided,
however, that, other than to the extent treated as compensation to recipients of
Company Option Consideration, the Paying Agent shall not be permitted to deduct
or withhold with respect to the payment of any CVR Payment Amount (and no amount
shall be included in the definition of Claims Expenses in respect of any
deduction or withholding Tax) unless otherwise required pursuant to (i) a Final
Determination or (ii) a change in applicable Tax Law after the date hereof. To
the extent that amounts are so withheld or paid over to or deposited with the
relevant Governmental Authority in each case in compliance with the preceding
sentence, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to the Company or the Holder in respect of which
such deduction and withholding was made. To the extent any amounts are deducted
or withheld not in compliance with this Section 5.03(c) (which, for the
avoidance of doubt, shall exclude any deduction or withholding required pursuant
to a Final Determination or a change in applicable Tax Law after the date
hereof), the sum payable to the person with respect to whom such deduction or
withholding was made shall be increased as necessary so that after any such
deductions or withholding (including any deductions or withholding applicable to
such additional sums payable) such person receives an amount equal to the sum it
would have received had no such deductions or withholding been made.

ARTICLE VI

AMENDMENTS; CONSOLIDATION

Section 6.01    Amendments.

(a)    Without the consent of any Holders, the Company and the Committee, at any
time and from time to time, may enter into one or more amendments hereto, for
any of the following purposes:

(i)    to evidence the succession of another Person to the Company and the
assumption by any such successor of the covenants and obligations of the Company
herein; provided that such succession and assumption is in accordance with the
terms of this Agreement;

(ii)    to evidence the succession of another Person as a successor Paying Agent
or a successor Escrow Agent and the assumption by any such successor of the
covenants and obligations of such Paying Agent or the Escrow Agent, as
applicable; provided that such succession and assumption is in accordance with
the terms of this Agreement and the Escrow Agreement;

 

16



--------------------------------------------------------------------------------

(iii)    to add to the covenants of the Company such further covenants,
restrictions, conditions or provisions as the Company and the Committee shall
consider to be for the protection of Holders; provided that, in each case, such
addition shall not adversely affect the rights of any Committee Member or any
Holder;

(iv)    to cure any ambiguity, to correct or supplement any provision herein
that may be defective or inconsistent with any other provision herein or to make
any other provisions with respect to matters or questions arising under this
Agreement; provided that, in each case, such cured, corrected, supplemented or
other provision shall not adversely affect the rights of any Committee Member or
any Holder;

(v)    as may be necessary or appropriate, to ensure that the CVRs are not
subject to registration under the Securities Act of 1933, or the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder; provided that, in each case, such provisions do not adversely affect
the interests of the Holders; or

(vi)    any other amendments hereto for the purpose of adding, eliminating or
changing any provisions of this Agreement, unless such addition, elimination or
change is adverse to the interests of the Holders.

(b)    Acting Holders, the Company and the Committee may enter into one or more
amendments hereto for the purpose of adding, eliminating or changing any
provision of this Agreement, if such addition, elimination or change is in any
way adverse to the rights of the Holders. It shall not be necessary for any
written consent of any Holders under this Section 6.01(b) to approve the
particular form of any proposed amendment, but it shall be sufficient if such
written consent shall approve the substance thereof.

(c)    Promptly after the execution of any amendment pursuant to the provisions
of this Section 6.01, the Company and the Committee shall deliver to the Paying
Agent a notice thereof setting forth in general terms the substance of such
amendment, and the Paying Agent shall mail by first-class mail, postage prepaid,
such notice to the Holders at their addresses as they shall appear on the CVR
Register.

(d)    Upon the execution of any amendment in accordance with this Section 6.01,
this Agreement shall be modified in accordance therewith, such amendment shall
form a part of this Agreement for all purposes and every Holder shall be bound
thereby.

(e)    The Paying Agent shall be entitled to receive and shall be fully
protected in relying upon an officers’ certificate and opinion of counsel as
conclusive evidence that any such amendment or supplement is authorized or
permitted hereunder, that it is not inconsistent herewith and that it will be
valid and binding upon the Company and the Committee in accordance with its
terms.

 

17



--------------------------------------------------------------------------------

Section 6.02    Company May Consolidate, etc.

(a)    After the Effective Time, the Company shall not consolidate with or merge
into any other Person or convey, transfer or lease all or substantially all of
its properties to any Person, unless:

(i)    the Person formed by such consolidation or into which the Company is
merged or the Person that acquires by conveyance or transfer, or that leases,
all or substantially all of the properties and assets of the Company (the
“Surviving Person”) shall, by a supplemental contingent value rights agreement
or other acknowledgment (i) executed and delivered to the Committee or
(ii) pursuant to a provision in an agreement between the Company and the
Surviving Person to which the Committee is a third-party beneficiary, expressly
assume the performance of every covenant and obligation under this Agreement,
subject to the conditions herein, on the part of the Company to be performed or
observed in the manner prescribed herein; and

(ii)    the Company has delivered to the Committee an officers’ certificate,
stating that such consolidation, merger, conveyance, transfer or lease complies
with this Article VI and that all conditions precedent herein provided for
relating to such transaction have been complied with.

(b)    Upon any consolidation of or merger by the Company with or into any other
Person in accordance with Section 6.02(a), the Surviving Person shall succeed
to, be substituted for and assume all covenants and obligations of, and may
exercise every right and power of, the Company under this Agreement with the
same effect as if the Surviving Person had been named as the Company herein, and
thereafter the predecessor Person shall be relieved of all covenants and
obligations under this Agreement and the CVRs.

(c)    The provisions of this Section 6.02 shall apply to successive
transactions and shall apply jointly and severally to all Surviving Persons
should any transaction result in multiple Surviving Persons.

ARTICLE VII

PAYING AGENT

Section 7.01    Appointment of Paying Agent. The Company and the Committee
hereby appoint Equiniti Trust Company as the paying agent (the “Paying Agent”)
to act in accordance with the instructions set forth in this Agreement, and the
Paying Agent hereby accepts such appointment.

Section 7.02    Certain Rights of the Paying Agent.

(a)    The Paying Agent may consult at any time with legal counsel satisfactory
to it, and the Paying Agent shall incur no liability or responsibility to the
Company or to the Committee in respect of any action taken or not taken in
connection with this Agreement, except to the extent of its gross negligence or
willful misconduct.

 

18



--------------------------------------------------------------------------------

(b)    Whenever in the performance of its duties under this Agreement the Paying
Agent shall deem it necessary or desirable that any fact or matter be proved or
established by the Company or the Committee prior to taking or suffering any
action hereunder, such fact or matter (unless such evidence in respect thereof
be herein specifically prescribed) may be deemed to be conclusively proved and
established by a certificate signed by (i) the Chairman of the Board of
Directors, the Chief Executive Officer, the President, the Chief Financial
Officer, the Treasurer or the Secretary of the Company, in the case of the
Company, or (ii) a majority of the Committee Members, in the case of the
Committee, and delivered to the Paying Agent; and such certificate shall be full
authorization to the Paying Agent for any action taken or suffered in good faith
by it under the provisions of this Agreement in reliance upon such certificate.

(c)    The Company agrees to (i) pay the Paying Agent compensation for all
services rendered by the Paying Agent as set forth in Exhibit C, (ii) reimburse
the Paying Agent for all reasonable and documented expenses, Taxes (other than
income Taxes) and governmental charges and other reasonable and documented
charges of any kind and nature incurred by the Paying Agent (including
reasonable and documented out-of-pocket fees and expenses of one (1) counsel for
the Paying Agent) in the performance of its duties under this Agreement and
(iii) indemnify the Paying Agent for, and hold the Paying Agent harmless
against, any loss, liability, claim, demands, suits or expense to the extent
arising out of or in connection with the Paying Agent’s duties under this
Agreement, except to the extent resulting from the Paying Agent’s gross
negligence or willful misconduct. The obligations of the Company under this
Section 7.02(c) shall survive the termination of this Agreement.

(d)    The Paying Agent will not incur any liability or responsibility to the
Committee or the Company for any action taken in reliance on any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order or other paper or document reasonably believed by it to be
genuine and to have been signed or presented by the proper party or parties.

Section 7.03    Designation; Removal; Successor Paying Agent.

(a)    The Paying Agent may resign at any time and be discharged from its duties
under this Agreement by giving written notice thereof to the Company and the
Committee specifying a date when such resignation will take effect, which notice
will be sent at least sixty (60) days prior to the date so specified but in no
event will such resignation become effective until a successor Paying Agent has
been appointed. The Company and the Committee acting jointly have the right to
remove the Paying Agent at any time by specifying a date when such removal will
take effect but no such removal will become effective until a successor Paying
Agent has been appointed. Notice of such removal will be given by the Company
and the Committee to the Paying Agent, which notice will be sent at least sixty
(60) days prior to the date so specified. The Paying Agent may resign at any
time and be discharged from its duties under this Agreement by giving written
notice thereof to the Company and the Committee specifying a date when such
resignation will take effect, which notice will be sent at least thirty
(30) days prior to the date so specified, upon a material breach of a
representation, covenant or term of this Agreement by the other party,
including, but not limited to, the non-payment of any fees then due and owing
which is not cured within a period not to exceed thirty (30) days after the
receipt of written notice of such breach.

 

19



--------------------------------------------------------------------------------

(b)    If the Paying Agent shall resign, is removed pursuant to Section 7.03(a)
or shall otherwise become incapable of acting, the Company and the Committee
shall jointly appoint a successor to the Paying Agent.    If the Company and the
Committee shall fail to make such appointment within a period of thirty
(30) days after such removal or after the Company and the Committee have been
notified in writing of such resignation or incapacity by the resigning or
incapacitated Paying Agent or by any Holder (whose name shall appear on the CVR
Register), then any Holder may apply to any court of competent jurisdiction for
the appointment of a successor to the Paying Agent. Any successor Paying Agent,
whether appointed by the Company and the Committee or by such a court, shall be
a stock transfer agent of national reputation or the corporate trust department
of a commercial bank.

(c)    After appointment, the successor Paying Agent shall be vested with the
same powers, rights, duties and responsibilities as if it had been originally
named as Paying Agent without further act or deed, but the former Paying Agent
shall deliver and transfer to the successor Paying Agent any property at the
time held by it hereunder (including, but not limited to, all records of Claims
Expense disbursements, the CVR Register and all computer files and other
information related to the foregoing), and execute and deliver any further
assurance, conveyance, act or deed necessary for such purpose. In addition, the
former Paying Agent shall provide reasonable assistance to the successor Paying
Agent with regard to transferring the CVR Register and related files to such
successor Paying Agent.

(d)    In the event of such resignation or removal, the successor Paying Agent
shall mail by first-class mail, postage prepaid, to each Holder, written notice
of such removal or resignation and the name and address of such successor Paying
Agent.

ARTICLE VIII

MISCELLANEOUS

Section 8.01    Termination. This Agreement shall be terminated without further
action of any parties hereto and of no force or effect, and the parties hereto
shall have no liability hereunder, upon the earliest to occur of (i) the payment
of all CVR Payment Amounts required to be paid under the terms of this
Agreement, (ii) the determination made in good faith by the Committee that no
CVR Payment Amounts (or no further CVR Payment Amounts) are required to be paid
under the terms of this Agreement, (iii) a determination made in good faith by
the Committee that the aggregate amount of unpaid Claims Expenses exceeds the
amount remaining in the Escrow Account, or that the aggregate amount of unpaid
Claims Expenses together with the Claims Expenses reasonably expected to be
incurred are reasonably likely to exceed the amount remaining in the Escrow
Account and the Litigation Proceeds and Government Action Proceeds reasonably
likely to still be collected and (iv) the fifth (5th) anniversary of the date
hereof; provided that if the Committee determines that collection of additional
proceeds on or after the fifth anniversary of the date hereof is reasonably
likely, then the Committee may determine in good faith to extend such date (and
the Final CVR Payment Date) by up to six (6) months (such date that is the
earliest to occur of the foregoing (including any extension pursuant to clause
(iv)) is referred to as the “Termination Date”). Thereafter, the Company shall
be responsible for compliance with unclaimed property obligations.

 

20



--------------------------------------------------------------------------------

Section 8.02    Certain Definitions. Terms used but not defined herein shall
have the respective meanings set forth in the Merger Agreement. In addition, for
purposes of this Agreement:

(a)    “Acting Holders” means, at the time of determination, Holders of not less
than a majority of the outstanding CVRs as set forth in the CVR Register.

(b)    “Affiliate” of any Person means another Person that directly or
indirectly, through one (1) or more intermediaries, controls, is controlled by,
or is under common control with, such first Person. For purposes of this
definition, “control” (including the terms “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities, by contract or otherwise.

(c)    “Business Day” means any day except for (i) a Saturday or a Sunday or
(ii) a day on which banking and savings and loan institutions are authorized or
required by Law to be closed in New York, New York.

(d)    “Cash Proceeds” means all cash compensation, payments, penalties,
interest and other damages, if any, recovered or received by the Company or any
of its Affiliates as a result of the Claims or the Government Actions, whether
such compensation, penalties, interest or other damages are recovered at trial,
upon appeal or in settlement or other proceeds or other monies, including in the
form of restitution or disgorgement, that may be received by the Company or any
of its Affiliates (including the Merger Sub or Parent following the Effective
Time) as a result of the Citadel Acquisition or the Lucent Acquisition,
excluding proceeds or monies received in the ordinary course of Citadel’s
business.

(e)    “Citadel Acquisition” means the transaction pursuant to the Citadel SPA,
and any subsequent events and claims by the Company and its Affiliates related
thereto.

(f)    “Citadel Litigation” means the lawsuit entitled A. SCHULMAN, INC., HGGC
CITADEL PLASTICS HOLDINGS, INC., and LUCENT POLYMERS INC., V. CITADEL PLASTICS
HOLDINGS, LLC, HUNTSMAN GAY CAPITAL PARTNERS FUND, L.P., HUNTSMAN GAY CAPITAL
PARTNERS PARALLEL FUND A, L.P., HUNTSMAN GAY CAPITAL PARTNERS PARALLEL FUND B,
L.P., HGIP ASSOCIATES, L.P., HGIP TRUST ASSOCIATES, L.P., HG AFFILIATE
INVESTORS, L.P., HGCP, L.P., CHARLESBANK EQUITY FUND VII, LIMITED PARTNERSHIP,
CHARLESBANK EQUITY COINVESTMENT FUND VII, LIMITED PARTNERSHIP, CB PARALLEL FUND
VII, LIMITED PARTNERSHIP, CB OFFSHORE EQUITY FUND VII, L.P., CHARLESBANK
COINVESTMENT PARTNERS, LIMITED PARTNERSHIP, KEVIN ANDREWS, MICHAEL W. HUFF,
JASON JIMERSON, MATTHEW D. MCDONALD, and MARIO SANDOVAL (Case No. 12459-VCL).

(g)    “Citadel SPA” means the Stock Purchase Agreement, dated as of March 15,
2015, by and among the Company, Citadel, Citadel Plastics Holdings, LLC (in its
capacity as the representative of the holders of securities of Citadel) and
certain other individual persons thereto, consummated on June 1, 2015, pursuant
to which the Company acquired all of the issued and outstanding shares of
Citadel for $801.6 million.

 

21



--------------------------------------------------------------------------------

(h)    “Claims Expenses” means, without duplication, the sum of all documented
out-of-pocket fees, costs and expenses (including attorneys’ fees and expenses)
incurred or accrued after February 15, 2018 by the Company and its Affiliates in
prosecuting and settling the Claims (including defending against any
counterclaims), including amounts paid or payable in settlement or in judgment
of any counterclaims against the Company and excluding any payment of Firm
Expenses. “Claims Expenses” shall also include all fees, costs, expenses,
obligations and liabilities of every nature or description incurred, directly or
indirectly, by the Committee or any Committee Member in connection with carrying
out the Committee’s powers and duties under this Agreement or applicable law,
including (i) all costs and expenses of Pursuing any Claims or Supporting any
Government Actions, including the fees and expenses of Advisors and witnesses
(including expert witnesses), court costs and reasonable out-of-pocket expenses
incurred by current or former employees or Advisors of the Company (but in no
event any compensation expenses of current employees of the Company) in
connection with the Committee’s access to them pursuant to Section 3.01(a), (ii)
all compensation and reimbursements of the Paying Agent, the Escrow Agent and
Committee Members, (iii) all compensation paid to any Holder Committee Member or
Independent Committee Member pursuant to Section 2.04, (iv) all costs and
expenses of indemnifying the Paying Agent, the Escrow Agent or the Committee
Members pursuant to this Agreement or the Escrow Agreement or otherwise
prosecuting or defending any other litigation or involving the Committee or this
Agreement, and (v) all compensation and reimbursements of the accounting firm
referred to in the definition of “Customer Claims.” “Claims Expenses” shall also
include all Losses indemnified pursuant to Section 2.06(b) (including amounts
advanced pursuant to the second sentence thereof) and payments made or advanced
pursuant to Sections 7.02.

(i)    “Claims Proceeds” means Litigation Proceeds and Government Action
Proceeds, collectively.

(j)    “Complaints” means the verified complaints submitted by the Company
against the defendants in the Citadel Litigation on June 15, 2016 and the
defendants in the Matrixx Litigation on November 22, 2016, together with all
amendments thereto.

(k)    “Customer Claims” means any amounts, actually paid by the Company or its
Affiliates to third parties in respect of valid claims by customers of Citadel,
Lucent or their respective affiliates, arising out of or in connection with the
Citadel Litigation, the Matrixx Litigation and any of the matters that are
referred to in the Complaints; provided, however, that to the extent third-party
claims have been paid prior to February 15, 2018, such third-party claims shall
not constitute Customer Claims; provided, further, that a claim shall not be
considered a Customer Claim unless (i) the Company has established a reserve
with respect to such Customer Claim in accordance with GAAP applied in
accordance with past practices of the Company or (ii) an accounting firm
reasonably and mutually acceptable to both the Company and the Committee has
validated such claim as a valid claim, the treatment of which is consistent with
past practices of the Company (as of the date of the Merger Agreement), and the
amount considered a Customer Claim shall not exceed the amount reserved by the
Company or so validated by such accounting firm, it being understood that all
fees and expenses of such accounting firm shall be “Claims Expenses” and shall
promptly be paid from the Escrow Account.

 

22



--------------------------------------------------------------------------------

(l)    “CVR Government Action Proceeds” means an amount equal to 85% of all
Government Action Proceeds; provided that for the first $38.5 million of all
Claims Proceeds received by the Company after February 15, 2018, the reference
to “85%” shall be replaced with “100%.”

(m)    “CVR Litigation Proceeds” means an amount equal to 85% of all Litigation
Proceeds; provided that for the first $38.5 million of all Claims Proceeds
received by the Company after February 15, 2018, the reference to “85%” shall be
replaced with “100%.”

(n)    “CVR Payment Amount” means, on the applicable CVR Payment Date, an amount
of cash (if positive) equal to the (i) the sum of the aggregate amount of the
CVR Litigation Proceeds and/or of the CVR Government Action Proceeds (less any
CVR Litigation Proceeds or CVR Government Action Proceeds that have been
distributed to CVR Holders prior to such CVR Payment Date), as applicable,
actually received by the Company or its Affiliates, (ii) minus the Net Tax Cost,
(iii) minus 85% of the Claims Expenses, (iv) minus 85% of the amount of the
Parent Fee unpaid and accrued as of the CVR Payment Date, (v) minus an amount
equal to 85% of the Customer Claims, (vi) minus 85% of the Firm Expenses (if
any) (in each case for the items in clauses (ii) through (vi), without double
counting any particular cost, fee, expense or claim, and only to the extent such
amounts have not been taken into account in the calculation of a previous CVR
Payment Amount actually paid to CVR Holders pursuant to Article V); provided,
however, that in calculating the CVR Payment Amount in respect of any CVR
Payment Date prior to the Final CVR Payment Date, the calculation of such CVR
Payment Amount shall reflect reasonable estimates as of such CVR Payment Date,
prepared by the Committee, of expected amounts of the items set forth in clauses
(iii) through (vi) above through the Final CVR Payment Date. The pro rata share
of each CVR Payment Amount due to each Holder shall be determined by dividing
the CVR Payment Amount by the sum of (A) the total number of CVRs outstanding on
the CVR Payment Date, (B) the total number of CVRs acquired by the Company or
its Affiliates pursuant to Section 1.06 and (C) the total number of CVRs that
would be distributed to holders of shares of Company Convertible Special Stock
that is outstanding on the CVR Payment Date, assuming conversion of such shares
of Company Convertible Special Stock to shares of Company Common Stock.
Notwithstanding the foregoing, with respect to the first $38.5 million of all
Claims Proceeds received by the Company, only the actual Claims Expenses
incurred or accrued up to the fifth day preceding the relevant CVR Payment Date
(only to the extent such amounts have not been taken into account in the
calculation of a previous CVR Payment Amount actually paid to CVR Holders
pursuant to Article V), and only the actual Customer Claims incurred or reserved
for or validated (as contemplated in the definition of Customer Claims) up to
the fifth day preceding the relevant CVR Payment Date (only to the extent such
amounts have not been taken into account in the calculation of a previous CVR
Payment Amount actually paid to CVR Holders pursuant to Article V) shall be
deducted in the calculation of the CVR Payment Amount.

(o)    “CVR Payment Date” means the fifth (5th) Business Day following the
Determination Date if Litigation Proceeds or the Government Action Proceeds are
actually received; provided that a CVR Payment Date shall only occur if (and no
payment to CVR

 

23



--------------------------------------------------------------------------------

Holders shall be made unless) (i) the aggregate amount of such CVR Litigation
Proceeds or CVR Government Action Proceeds, less (ii) the Floor Amount, equals
at least $30 million (without counting any such CVR Litigation Proceeds or CVR
Government Action Proceeds previously included in a calculation of a CVR Payment
Amount that resulted in a payment to CVR Holders pursuant to Article V);
provided, further, that notwithstanding the foregoing, if the Company receives
all or any portion of the Equitable Lien or the Indemnity Escrow Funds prior to
the date hereof and such amounts or proceeds are placed into the Escrow Account,
then the CVR Payment Date for such funds shall mean the fifth (5th) Business Day
following the date hereof, and if Equitable Lien or the Indemnity Escrow Funds
are received after the date hereof, then the CVR Payment Date for such funds
shall mean the fifth (5th) Business Day following receipt, in each case, without
regard to the $30 million minimum in the fifth line of this definition.

(p)    “DTC” means The Depository Trust Company or any successor thereto.

(q)    “Due Cause” means the occurrence of any of the following events:

(i)    breach of a Committee Member’s obligations under his or her services
agreement relating to this Agreement;

(ii)    a Committee Member’s neglect of, intentional misconduct in connection
with the performance of, or refusal to perform such Committee Member’s duties in
accordance with Article II of this Agreement, which, in the case of neglect or
refusal to perform, has not been cured to the Company’s good faith satisfaction
within thirty (30) days after such Committee Member has been provided written
notice of the same;

(iii)    a Committee Member’s engagement in any conduct that injures the
integrity, character or reputation of the Company or that impugns such Committee
Member’s own integrity, character or reputation so as to cause that Committee
Member to be unfit to act in the capacity of a Committee Member;

(iv)    a good faith determination by the Board of Directors of the Company or
Parent, as applicable, that a Committee Member has committed an act or acts
constituting a felony, or other act involving dishonesty, disloyalty or fraud
against the Company; or

(v)    a good faith determination by the Board of Directors of the Company or
Parent, as applicable, that the Committee Member has a material conflict of
interest with the Company or Parent that could reasonably be expected to
adversely impact his or her services as a Committee Member.

(r)    “Earnings” means all interest or income derived from the investment of
Escrow Assets, including from the investment and reinvestment of any such
interest or income earned on such amounts.

(s)    “Effective Time” has the meaning ascribed to such term in the Merger
Agreement.

 

24



--------------------------------------------------------------------------------

(t)    “Equitable Lien” means the equitable lien, in the amount of $7.5 million,
over all pre-closing tax refunds paid by the Company to Citadel Plastics
Holdings, LLC under the Citadel SPA until resolution of certain litigation,
which was established pursuant to the stipulated order entered into by the
Delaware Chancery Court.

(u)    “Escrow Assets” means (i) the Escrow Amount, (ii) the Claims Proceeds,
(iii) any investments purchased with Escrow Assets, (iv) any assets otherwise
deposited in the Escrow Account and (v) all proceeds of each of the foregoing,
including Earnings.

(v)    “Final CVR Payment Date” means the Termination Date; provided that if a
Holder Committee Member or Independent Committee Member delivers a Notice of
Objection, the “Final CVR Payment Date” means the date that is thirty (30) days
after the Resolution by the Committee or the Firm (as applicable) in accordance
with Section 5.02.

(w)    “Final Determination” means, with respect to a CVR Payment Amount, the
final resolution of a liability for any Tax with respect to such amount:

(i)    by an acceptance on an IRS Form 870 or 870-AD (or any successor forms
thereto), except that acceptance on an IRS Form 870 or 870-AD or comparable form
or agreement shall not constitute a Final Determination to the extent that such
form or agreement reserves (whether by its terms or by operation of Law) the
right of the taxpayer to file a claim for refund or the right of the applicable
Governmental Authority to assert a further deficiency in respect of such issue
or adjustment or for such taxable period (as the case may be);

(ii)    by a decision, judgment, decree, or other order of a court of competent
jurisdiction that is or has become final and unappealable;

(iii)    by a closing agreement or accepted offer in compromise pursuant to
Sections 7121 or 7122 of the Code, or a comparable agreement pursuant to the
laws of a state, local, or non-United States jurisdiction; or

(iv)    by a final settlement resulting from a treaty-based competent authority
determination.

(x)    “Floor Amount” means the greater of (i) the Initial Escrow Amount and
(ii) the amount of unpaid existing expenses as of the date of determination plus
the amount, as determined in good faith by the Committee, reasonably necessary
to pay all estimated future expenses in connection with the Pursuit of Claims
and Support of Government Actions from the date of determination until the
likely Termination Date (as reasonably estimated by the Committee).

(y)    “Government Action Proceeds” means the aggregate amount of any and all
Cash Proceeds and Realized Non-Cash Proceeds actually received by the Company or
any of its Affiliates as restitution, disgorgement, compensation or other
payment in connection with any Government Action.

 

25



--------------------------------------------------------------------------------

(z)    “Governmental Authority” means any U.S. or foreign federal, state,
provincial or local governmental authority, court, government or self-regulatory
organization, commission, tribunal or organization or any regulatory,
administrative or other agency, or any political or other subdivision,
department or branch of any of the foregoing.

(aa)    “Holder” means a Person in whose name a CVR is registered in the CVR
Register at the applicable time.

(bb)    “Indemnity Escrow Funds” means the amount remaining in the indemnity
escrow account established in connection with the Citadel SPA.

(cc)    “Litigation Materials” means all documents, data, and records (including
electronic and archived documents and files) within the Company’s possession,
custody or control, or within the possession, custody or control of any of its
Advisors, to the extent relating to its Pursuit of Claims and Support of
Government Actions. “Litigation Materials” include, but are not limited to:
(i) all documents that have been collected and preserved during factual
investigation and preparation for litigation, (ii) all documents prepared in
connection with the Pursuit of Claims and Support of Government Actions,
(iii) all documents produced to or received from defendants and third parties
during civil discovery, (iv) all documents produced to any Government Authority
during its investigation and pursuit of any Government Action and (v) any other
discovery materials such as documents, deposition testimony, deposition
exhibits, deposition transcripts, written discovery requests, interrogatory
responses, responses to requests for admission and responses to requests for
documents, and any other information or material produced, given, or exchanged
including any information contained therein or derived therefrom. Any materials
prepared by the Company’s Advisors on its behalf in connection with the
Company’s Pursuit of Claims and Support of Government Actions are also
“Litigation Materials.”

(dd)    “Litigation Proceeds” means the aggregate amount of any and all Cash
Proceeds and Realized Non-Cash Proceeds actually received by the Company or any
of its Affiliates.

(ee)    “Losses” means, with respect to any Person, any and all demands, claims,
suits, actions, causes of action, proceedings, assessments, losses (including
losses of profit), damages, liabilities, costs and expenses incurred by such
Person, including interest, penalties, fines, judgments, awards and reasonable
fees of Advisors.

(ff)    “Lucent Acquisition” means the transaction at or around December 6, 2013
pursuant to which The Matrixx Group, Incorporated acquired LPI Holding Company
in accordance with an Agreement and Plan of Merger by and among The Matrixx
Group, Incorporated, LPI Merger Sub, Inc., LPI Holding Company, River Associates
Investments, LLC and other holders of securities of LPI Holding Company.

(gg)    “Matrixx Litigation” means the lawsuit entitled THE MATRIXX GROUP, INC.,
and LUCENT POLYMERS INC., V. RIVER ASSOCIATES INVESTMENTS, LLC, RIVER IV, L.P.,
HIAWASSEE RIVER, L.P., RIVER KO, L.P., RIVER V, L.P., TELLICO RIVER, L.P.,
NORTHSTAR MEZZANINE PARTNERS IV L.P., JASON P. JIMERSON, KEVIN R. KUHNASH,
CHRISTOPHER R. POLLOCK, TRACY J. RIPPLE, MARK A. SCHLACHTER and ERIC STOCKTON
(Case No. 12934-VCL).

 

26



--------------------------------------------------------------------------------

(hh)    “Net Tax Benefit” means, to the extent permitted as a deduction or other
reduction to the amount included in the gross income of the Company or any of
its Affiliates for applicable Tax purposes, in each case in any taxable period
in which (i) the relevant Litigation Proceeds or Government Action Proceeds are
received, (ii) the CVR Payment Amount is paid pursuant to Article V, or (iii) in
any preceding taxable period, the amounts described in clauses (A)(iii) through
(A)(vi) of the definition of CVR Payment Amount.

(ii)    “Net Tax Cost” means, with respect to the receipt of the CVR Litigation
Proceeds or the CVR Government Action Proceeds at any time, an amount equal to
(A) the excess, if any, of (i) the product of (x) the CVR Litigation Proceeds
and/or the CVR Government Action Proceeds, as applicable, multiplied by (y) the
ratio of the amount of the Litigation Proceeds and the Government Action
Proceeds that is currently includible in the gross income of the Company or any
of its Affiliates for U.S. federal income tax purposes to the aggregate amount
of the Litigation Proceeds and the Government Action Proceeds received by the
Company, over (ii) the Net Tax Benefit; multiplied by (B) twenty percent (20%).

(jj)    “Non-Cash Proceeds” means all non-cash compensation, payments,
penalties, interest and other damages, if any, recovered or received by the
Company or any of its Affiliates as a result of the Claims or the Government
Actions, whether such compensation, penalties, interest or other damages are
recovered in connection with a final non-appealable judgment or in settlement or
other proceeds or other monies, including in the form of restitution or
disgorgement, that may be received by the Company or any of its Affiliates
(including the Merger Sub or Parent following the Effective Time) as a result of
the Citadel Acquisition or Lucent Acquisition, excluding proceeds or monies
received in the ordinary course of Citadel’s business.

(kk)    “Parent Fee” means an amount equal to the product of (i) the total
number of hours (documented to the reasonable satisfaction of the Committee)
spent by employees of the Company or its Subsidiaries (excluding any Committee
Members), following the Effective Time, in complying with the Company’s
obligations under Article III and (ii) $50.

(ll)    “Paying Agent Agreement” means the Paying Agent Agreement, dated as of
August 21, 2018, by and between Parent and the Paying Agent.

(mm)    “Person” means any individual, corporation, partnership, joint venture,
limited liability company, business trust, association, joint-stock company,
trust, estate, unincorporated organization or government, or any agency or
political subdivision thereof.

(nn)    “Pursue” shall be construed to have the same meaning as the term
“Pursuit.”

(oo)    “Realized Non-Cash Proceeds” means (i) all cash proceeds received in
respect of Non-Cash Proceeds, net of direct expenses incurred in converting such
Non-Cash Proceeds to cash and (ii) the fair market value (as determined pursuant
to Section 5.02(a)) of any Non-Cash Proceeds that would not reasonably be
expected to be realized by receipt of cash in the foreseeable future.

 

27



--------------------------------------------------------------------------------

(pp)    “Subsidiary,” when used with respect to any Person, means any
corporation or other organization, whether incorporated or unincorporated, of
which such Person directly or indirectly owns or controls at least a majority of
the securities or other interests having by their terms ordinary voting power to
elect a majority of the Board of Directors or others performing similar
functions with respect to such corporation or other organization, or any
organization of which such Person is a general partner.

(qq)    “Tax” means all taxes, customs, tariffs, imposts, levies, duties, fees
or other like assessments or charges of a similar nature, however denominated,
imposed by a Governmental Authority, together with all interest, penalties and
additions imposed with respect to such amounts.

Section 8.03    Notices. All notices and other communications under this
Agreement shall be in writing and shall be deemed given (a) when delivered
personally by hand (with written confirmation of receipt by other than automatic
means, whether electronic or otherwise), (b) on the date sent if sent by
electronic mail (provided, however, that notice given by email shall not be
effective unless either a duplicate copy of such email notice is promptly given
by one of the other methods described in this Section 8.03) or (c) one (1)
Business Day after the day sent by an internationally recognized overnight
courier (with written confirmation of receipt), in each case, at the following
addresses, facsimile numbers and email addresses (or to such other address or
email address as a party may have specified by notice given to the other party
pursuant to this provision):

 

If to the Company prior to the Effective Time:

  A. Schulman, Inc.   3637 Ridgewood Road   Fairlawn, Ohio 44333   Attention:   
Andrean R. Horton, Chief Legal Officer   Email:    andrean.horton@aschulman.com
  with a copy (which shall not constitute notice) to:   Skadden, Arps, Slate,
Meagher & Flom LLP   Four Times Square   New York, NY 10036   Attention:    Paul
Schnell, Esq.      Marie Gibson, Esq.   Email:    paul.schnell@skadden.com     
marie.gibson@skadden.com

 

28



--------------------------------------------------------------------------------

If to the Company after the Effective Time:

  Parent or the Surviving Corporation   c/o Lyondell Chemical Company   1221
McKinney Street, Suite 300   Houston, Texas 77010   Attention:    Stephen
Doktycz      Jeffrey Kaplan   Email:    Steve.Doktycz@lyondellbasell.com     
Jeffrey.Kaplan@lyondellbasell.com   with a copy (which shall not constitute
notice) to:   Shearman & Sterling LLP   599 Lexington Avenue   New York, New
York 10022-6069   Attention:    George A. Casey, Esq.      Heiko Schiwek, Esq.  
Email:    George.Casey@Shearman.com      HSchiwek@Shearman.com

If to the Committee or any Committee Member, to it, him or her, initially at:

  Joseph M. Gingo   520 Arbor Falls Drive   Wadsworth, Ohio 44281   Email:   
joe.m.gingo@gmail.com   John K. Broussard, Jr.   c/o Lyondell Chemical Company  
1221 McKinney Street, Suite 300   Houston, Texas 77010   Email:   
john.broussardjr@lyb.com   David Leathers   c/o Alvarez and Marsal Disputes and
Investigations, LLC   700 Louisiana Street, Suite 3300   Houston, Texas 77002  
Email:    dleathers@alvarezandmarsal.com

If to the Paying Agent:

  EQ Shareowner Services   1110 Centre Pointe Curve, Suite 101   Mendota
Heights, Minnesota 55120-4101   Attention:    Account Management Team   Email:
   wfssaccountmanagement@wellsfargo.com

 

29



--------------------------------------------------------------------------------

Section 8.04    Notice to Holders. Where this Agreement provides for notice to
Holders, such notice will be sufficiently given (unless otherwise herein
expressly provided) if in writing and mailed, first-class postage prepaid, to
each Holder affected by such event, at the Holder’s address as it appears in the
CVR Register, not later than the latest date, and not earlier than the earliest
date, if any, prescribed for the giving of such notice. In any case where notice
to Holders is given by mail, neither the failure to mail such notice, nor any
defect in any notice so mailed, to any particular Holder will affect the
sufficiency of such notice with respect to other Holders.

Section 8.05    Assignment. The Company may assign any or all of its rights,
interests and obligations hereunder to (a) in its sole discretion and without
the consent of any other party hereto, any controlled Affiliate of Parent, but
only for so long as it remains a controlled Affiliate of Parent, or (b) with the
prior written consent of the Acting Holders, any other Person (any permitted
assignee under clause (a) or (b), an “Assignee”), in each case, provided that
the Assignee agrees to assume and be bound by all of the terms of this
Agreement. Any Assignee may thereafter assign any or all of its rights,
interests and obligations hereunder in the same manner as Parent pursuant to the
prior sentence. In connection with any assignment to an Assignee described in
clause (a) above in this Section 8.05, the Company (and the other assignor)
shall agree to remain liable for the performance by each Assignee (and such
other assignor, if applicable) of all obligations of the Company hereunder, with
such Assignee substituted for Parent under this Agreement. This Agreement will
be binding upon, inure to the benefit of, and be enforceable by each of the
successors of the Company and each Assignee. Each of the successors of the
Company and Assignees shall expressly assume by an instrument supplemental
hereto, executed and delivered to the Paying Agent, the due and punctual payment
of the CVRs and the due and punctual performance and observance of all of the
covenants and obligations of this Agreement to be performed or observed by the
Company. The Paying Agent may not assign this Agreement without the Company’s
written consent; provided that the Paying Agent may cause any of its obligations
hereunder with respect to the Escrow Account to be performed by any Affiliate
engaged in the business of performing escrow services that is reasonably
acceptable to the Company and the Committee; provided, further, that no such
delegation shall relieve the Paying Agent from any of its obligations hereunder.
Any attempted assignment of this Agreement or any such rights in violation of
this Section 8.05 shall be void and of no effect.

Section 8.06    Interpretation.

(a)    Time Periods. When calculating the period of time before which, within
which or after which any act is to be done or step taken pursuant to this
Agreement, (i) the date that is the reference date in calculating such period
shall be excluded and (ii) if the last day of such period is not a Business Day,
the period in question shall end on the next succeeding Business Day. All
references in this Agreement to a number of days are to such number of calendar
days unless Business Days are specified.

(b)    Dollars. Unless otherwise specifically indicated, any reference in this
Agreement to $ means U.S. dollars.

 

30



--------------------------------------------------------------------------------

(c)    Gender and Number. Any reference in this Agreement to gender shall
include all genders, and words imparting the singular number only shall include
the plural and vice versa.

(d)    Articles, Sections and Headings. When a reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement
unless otherwise indicated. The table of contents and headings in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

(e)    Include. Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.”

(f)    Hereof. The words “hereof,” “hereto,” “hereby,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.

(g)    Extent. The word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if.”

(h)    Persons. References to a person are also to its permitted successors and
assigns.

Section 8.07    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule, law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party, or such party waives its rights under this
Section 8.07 with respect thereto. Upon any determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties to
this Agreement shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner to the end that transactions contemplated by this Agreement
are fulfilled to the extent possible.

Section 8.08    Counterparts. This Agreement may be executed in one (1) or more
counterparts (including by means of email in .pdf format), all of which shall be
considered one and the same agreement, and shall become effective when one
(1) or more counterparts have been signed by each party and delivered to the
other parties.

Section 8.09    Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, will give to any Person (other than the Paying Agent, Parent, Parent’s
successors, the Company, the Company’s successors, Assignees, the Holders and
the Holders’ successors and assigns pursuant to a Permitted Transfer) any
benefit or any legal or equitable right, remedy or claim under this Agreement or
under any covenant or provision herein contained, all such covenants and
provisions being for the sole benefit of the foregoing. The rights of Holders
and their successors and assigns pursuant to Permitted Transfers are limited to
those expressly provided in this Agreement.

 

31



--------------------------------------------------------------------------------

Section 8.10    Jurisdiction; Venue. All Claims arising from, under or in
connection with this Agreement shall be raised to and exclusively determined by
the Court of Chancery of the State of Delaware or, to the extent such court does
not have subject matter jurisdiction, the Superior Court of the State of
Delaware or the United States District Court for the District of Delaware, each
such court to whose jurisdiction and venue the parties hereto unconditionally
consent and submit. Each party hereto hereby irrevocably and unconditionally
waives any objection to the laying of venue of any such claim in such court and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such claim brought in any such court has been
brought in an inconvenient forum. Each party hereto further agrees that service
of any process, summons, notice or document by U.S. registered mail to the
respective addresses set forth in Section 8.03 shall be effective service of
process for any claim brought against such party in any such court. Each party
hereto hereby irrevocably and unconditionally waives, and agrees not to assert,
by way of motion or as a defense, counterclaim or otherwise, in any action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, (a) any claim that it is not personally subject to the
jurisdiction of the courts in the State of Delaware as described herein for any
reason, (b) that it or its property is exempt or immune from jurisdiction of any
such court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (c) that this Agreement, or
the subject matter hereof, may not be enforced in or by such courts; provided,
however, that all provisions regarding the rights, duties and obligations of the
Paying Agent shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed entirely
within the State of New York, without regard to the principles or rules
concerning conflicts of laws which might otherwise require application of the
substantive laws of another jurisdiction.

Section 8.11    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF ANY PARTY IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT THEREOF. EACH PARTY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN
THIS SECTION 8.11.

Section 8.12    Entire Agreement. This Agreement, the Merger Agreement
(including the schedules, annexes and exhibits thereto and the documents and
instruments referred to therein), the Paying Agent Agreement and the Escrow
Agreement contain the entire understanding of the parties hereto and thereto
with reference to the transactions and matters contemplated hereby and thereby
and supersedes all prior agreements, written or oral, among the parties with
respect hereto and thereto.

 

32



--------------------------------------------------------------------------------

Section 8.13    Special Purpose Entity. Within reasonable time after the
execution of this Agreement (not to exceed six (6) months), the Company and
Parent shall evaluate in good faith whether it is feasible, in a manner that
will not adversely affect CVR Holders, and legally permissible to (a) form an
entity (an “SPE”), (b) assign to such SPE (i) all Claims, (ii) all rights of the
Company arising out of or in connection with the Claims (including the right to
receive Claims Proceeds and the right to any Net Tax Benefit) and (iii) all
Contracts with Advisors in connection with the Claims and Government Actions,
and (c) if such actions are deemed feasible and legally permissible, to make
appropriate changes (reasonably agreed upon by Parent and the Company) to the
CVR Agreement.

Section 8.14    Parent Obligations. Parent shall cause the Company to comply
with its obligations under the penultimate sentence of Section 1.03(b); Sections
2.02(f) and 2.02(g); the third sentence of Section 2.05(b); Sections 2.05(f),
2.06(b), 3.01, 3.02, and 3.03; the last sentence of Section 3.04;
Section 3.05(b); the second sentence of Section 4.01(a); Sections 4.01(b) and
4.01(c); the last sentence of Section 4.03; Sections 5.01, 5.02, 5.03(a),
6.01(c), 6.02, and 7.02(c); and the first sentence of Section 7.03(b). Except as
set forth in the foregoing sentence, Parent shall have no obligation or
liability under this Agreement.

[Remainder of page intentionally left blank]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the day and year first above written.

 

A. SCHULMAN, INC.

By:  

/s/ Joseph M. Gingo

Name:   Joseph M. Gingo Title:   Chief Executive Officer and President Joseph M.
Gingo, as an initial Committee Member

/s/ Joseph M. Gingo

John K. Broussard, Jr., as an initial Committee Member

/s/ John K. Broussard

David Leathers, as an initial Committee Member

/s/ David Leathers

Equiniti Trust Company, as Paying Agent

/s/ Susan J. Roeder

Name: Susan J. Roeder

Title:   Assistant Secretary

[Signature Page to the CVR Agreement]



--------------------------------------------------------------------------------

Solely with respect to Sections 8.03, 8.05 through 8.12, and 8.14:

 

LYONDELLBASELL INDUSTRIES N.V.

By:  

/s/ Bhavesh V. Patel

Name: Bhavesh V. Patel Title:   Chief Executive Officer

 

[Signature Page to the CVR Agreement]



--------------------------------------------------------------------------------

Schedule 1 – Initial Committee Members

Joseph M. Gingo

John K. Broussard, Jr.

David Leathers